Citation Nr: 1208147	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for service-connected plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot, currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1994 to November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran now resides in Illinois, so the matter is now handled by the RO in Chicago, Illinois.   

In March 2010, the Board remanded these claims for additional development.  

In a December 2011 rating decision, the RO granted an increased evaluation of 20 percent for each foot, effective May 2011.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected foot disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2007 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is seeking entitlement to increased ratings for his service-connected plantar fasciitis with pes planus, status post plantar fascial release with scars, right and left foot.

The Board notes that the Veteran was afforded a VA examination in June 2010.  Although this examination addressed the orthopedic symptoms of the Veteran's disabilities, it did not include an examination of the Veteran's scars.  A remand is necessary to afford the Veteran a VA examination that addresses the severity of the Veteran's scars.  Additionally, the Board notes that during the June 2010 VA examination, the examiner indicated that the examination was not for flat feet.  The Board notes that the Veteran is service-connected for plantar fasciitis with pes planus, status post plantar fascial release with scars.  As such, the examination should encompass all applicable rating codes - to include flat feet and other foot injuries.  Furthermore, since it has already been 20 months since his last VA examination, the Veteran should also be afforded a new VA examination to determine the severity of his orthopedic symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

All updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination for his right and left service-connected plantar fasciitis with pes planus, status post plantar fascial release with scars.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology, including orthopedic AND scar residuals.

Ask the examiner to discuss all findings in terms of:

a) 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284 (which apply to the feet); and,

b)  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (which apply to scars).

c)  The pertinent rating criteria must be provided to the examiner.  The examination should specifically address whether each foot is severe, moderately severe, or moderately disabled.

d)  The examiner should also address the impact of the Veteran's service-connected foot disabilities on his ability to work (regardless of his age).

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the claims should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



